                                          Case 4:17-cv-00597-JST Document 150 Filed 10/29/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JAMES CUNHA,                                       Case No. 17-cv-00597-JST
                                                       Plaintiff,
                                   8
                                                                                           ORDER CONTINUING HEARING
                                                v.
                                   9
                                                                                           Re: ECF Nos. 112, 149
                                  10    CHICO PRODUCE, INC.,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On September 5, 2018, the Court denied Defendant’s motion for sanctions and to

                                  14   disqualify Plaintiff’s counsel. ECF No. 147. The Court set a hearing on Plaintiff’s previously

                                  15   filed motion for class certification, ECF No. 112, for November 15, 2018. ECF No. 147 at 10.

                                  16   The motion was already fully briefed.

                                  17          On October 16, 2018, Plaintiff filed an amended motion for class certification. ECF No.

                                  18   149. Plaintiff noticed the amended motion for a hearing on November 15, 2018, in violation of

                                  19   Civil Local Rule 7-2(a). The Court’s prior order did not grant Plaintiff leave to file an amended

                                  20   motion or modify the requirements of Local Rule 7-2(a).

                                  21          The Court hereby TERMINATES as moot Plaintiffs’ original motion for class

                                  22   certification. ECF No. 112. The Court CONTINUES the hearing on the amended motion, ECF

                                  23   No. 149, to December 13, 2018 at 2:00 p.m. The parties’ existing briefing schedule for the motion

                                  24   remains in effect.

                                  25          IT IS SO ORDERED.

                                  26   Dated: October 29, 2018
                                                                                       ______________________________________
                                  27
                                                                                                     JON S. TIGAR
                                  28                                                           United States District Judge
